Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) dated October 11, 2010, by and between Pluristem Therapeutics Inc., a Nevada corporation (the “Company”), and (the “Purchaser”). The Company and the Purchaser agree as follows: ARTICLE 1 PURCHASE AND SALE 1.1Closing. (a)Securities Purchased. At the closings of the transaction contemplated hereby (the “Closing”), the Company will sell and the Purchaser will purchase the following securities of the Company for an aggregate purchase price of up to US dollars(the “Purchase Price”), as follows: (i)shares of Common Stock $0.00001 par value at a price of $1.20 per share, or an aggregate purchase price of US dollars(the “Shares”); and (ii)Four-year warrants to purchase up to an additional shares of Common Stock with an exercise price of $1.80 per share, which will be issued to Purchaser at the Closing and will be exercisable only after six months from Closing (the “ Warrant”). No separate consideration shall be paid for the Warrant. The Warrant shall be in the form previously provided to the Purchaser. (the shares issuable upon exercise of the Warrants are sometimes referred to as the “Warrant Shares” and the Shares and Warrant Shares are sometimes referred to as the “Securities”.) (b)Closing Deliveries. (i) The Closing shall take place on October18, 2010.At the Closing, the Purchaser shall deliver to the Company immediately available funds equal to the Purchase Price, and the Company shall deliver to the Purchaser the Shares and the Warrants, effected by delivering to the Purchaser a copy of the irrevocable instructions to the Company’s transfer agent instructing the transfer agent to deliver the Shares via overnight courier share certificates or via the Depository Trust Company Deposit Withdrawal Agent Commission System, and delivery of the Warrants (which may initially be an electronic copy, to be followed immediately by the original executed Warrants), in each case in the name of the Purchaser; andThe obligations of the Company and the Purchaser to effect the Closing are unconditional. THE PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASER WILL RECOVER ALL OR ANY PORTION OF THIS INVESTMENT. ARTICLE 2 REPRESENTATIONS AND WARRANTIES 2.1Representations and Warranties of the Company. (a)Organization and Qualification.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada, with the requisite power and authority to own and use its properties and assets and to carry on its business as currently conducted. (b)Authorization; Enforcement.The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated hereby.The execution and delivery of this Agreement by the Company and the consummation by it of the transactions contemplated hereby, including the issuance of the Securities, has been duly authorized by all necessary action on the part of the Company.This Agreement is the valid and binding obligation of the Company enforceable against the Company in accordance with its terms. (c)Issuance of the Securities; Registration.The Securities are duly authorized and, when issued and paid for in accordance with this Agreement, will be duly and validly issued, fully paid and nonassessable.The Warrant Shares, when issued in accordance with the terms of the Warrants, will be validly issued, fully paid and nonassessable. (d)SEC Reports.The Company has timely filed all reports, schedules, forms, statements and other documents required to be filed by the Company under the Securities Exchange Act of 1934 (the “Exchange Act”) for at least the one (1) year preceding the date hereof (or such shorter period as the Company was required to do so) (the “SEC Reports”). As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Exchange Act, as applicable, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. (e)Material Adverse Change.Since the date of the latest SEC Report, there has been no material adverse change in the business or financial condition of the Company. 2.2Representations and Warranties of the Purchaser. The Purchaser hereby represents and warrants as follows: (a)Organization; Authority.The Purchaser is an entity duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization with full right, corporate or partnership power and authority to enter into and to consummate the transactions contemplated by this Agreement and otherwise to carry out its obligations hereunder and thereunder. The execution and delivery of this Agreement and performance by the Purchaser of the transactions contemplated by this Agreement have been duly authorized by all necessary corporate or similar action on the part of the Purchaser.This Agreement has been duly executed by the Purchaser, and is the valid and legally binding obligation of the Purchaser, enforceable against it in accordance with its terms. No consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any governmental authority, including the U.S. Securities and Exchange Commission, is required on the part of the Purchaser in connection with the execution and delivery of this Agreement, or the offer, sale, and delivery of the Securities as contemplated by this Agreement. (b)Own Account; Investment Intent.The Purchaser is acquiring the Securities as principal for its own account for investment purposes only and not and will not acquire the Shares, the Warrants or the Warrant Shares with a view to or for distributing or reselling them in violation of the Securities Act of 1933, as amended (the “Securities Act”) or any applicable state securities law, has no present intention of distributing any of them in violation of the Securities Act or any applicable state securities law and has no direct or indirect arrangement or understandings with any other persons to distribute or regarding their distribution of such Securities. The Purchaser understands that the Securities included therein are “restricted securities” and have not been registered under the Securities Act or any applicable state securities laws. The Purchaser is acquiring the Securities and each part thereof hereunder in the ordinary course of its business. (c)Regulation S.The Purchaser makes the following representation related to Regulation S under the Securities Act: it agrees to resell the Shares, the Warrants and the Warrant Shares only in accordance with the provisions of Rule 904 of Regulation S, or pursuant to another available exemption from the registration requirements of the Securities Act. (d)Experience of Such Purchaser.The Purchaser, either alone or together with its representatives, has such knowledge, sophistication and experience in business and financial matters so as to be capable of evaluating the merits and risks of the prospective investment in the Securities, and has so evaluated the merits and risks of such investment.The Purchaser is able to bear the economic risk of an investment in the Securities (and each part thereof) and, at the present time, is able to afford a complete loss of such investment.At the time such Purchaser was offered the Securities, it was, and as of the date hereof it is, and on each date on which it exercises any Warrants, it will be either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the Securities Act.Such Purchaser is not required to be registered as a broker-dealer under Section 15 of the Exchange Act. (e)Opportunity to Conduct Due Diligence.The Purchaser was granted the opportunity to conduct due diligence prior to entering into the transactions contemplated by this Agreement. No offering memorandum or similar disclosure document has been prepared in connection with the sale of the Securities.The Purchaser has read this Agreement and is familiar with the terms of the Securities. In making the decision to purchase the Securities, the Purchaser and the Purchaser’s advisors have, prior to any sale to the Purchaser, been given access and the opportunity to examine all books and records of the Company, all contracts and documents relating to the Company, and all filings made by the Company with the U.S. Securities and Exchange Commission,and an opportunity to ask questions of, and to receive answers from, the Company and to obtain any additional information necessary to verify the accuracy of the information provided to the Purchaser. The Purchaser and the Purchaser’s advisors have been furnished with all materials relating to the business, finances and operations of the Company and materials relating to the offer and sale of the Securities that have been requested. The only representations and warranties being given to the Purchaser by the Company are as contained in this Agreement. ARTICLE 3 OTHER AGREEMENTS OF THE PARTIES 3.1Publicity.The parties agree that this Agreement and the transactions contemplated hereby will remain confidential until the Company files a Form 8-K or any other report with the Securities and Exchange Commission disclosing this Agreement.The Purchaser agrees not to effect any purchase or sale of the securities of the Company until after such filing is made.The Company agrees to file a Form 8-K disclosing the material terms of this Agreement and the Warrants within four (4) business days of the Closing. 3.2Transfer Restrictions. (a)The Purchaser hereby acknowledges that the Securities and any part hereof may only be disposed of in compliance with state and federal securities laws.In connection with any transfer of Shares, Warrants or Warrant Shares other than pursuant to Rule 904 of Regulation S, an effective registration statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in connection with a pledge, the Company may require the transferor thereof to provide to the Company an opinion of counsel selected by the transferor and reasonably acceptable to the Company, the form and substance of such opinion shall be reasonably satisfactory to the Company, to the effect that such transfer does not require registration of such transferred Shares, Warrants or Warrant Shares under the Securities Act.Unless the transfer of the Warrants has been registered, no Warrants may be transferred to any person that is not an “accredited investor.” (b)The Purchaser agrees to the imprinting, so long as is required, of a legend on any of the Shares, Warrants and Warrant Shares in the following form: [THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. ARTICLE 4 MISCELLANEOUS 4.1Fees and Expenses.Each party shall pay the fees and expenses of its advisers, counsel, accountants and other experts, if any, and all other expenses incurred by such party in connection with this Agreement.Purchaser acknowledges that the Company may pay a transaction fee to finders. 4.2Notices.Any and all notices or other communications or deliveries required or permitted to be provided hereunder shall be in writing and shall be deemed given and effective on the earliest of: (a) the date of transmission, if such notice or communication is delivered via facsimile at the facsimile number or by email to the email address set forth on the signature page or (c) upon actual receipt by the party to whom such notice is required to be given. 4.3Successors and Assigns.This Agreement shall be binding upon and inure to the benefit of the parties and their successors.This Agreement is not assignable by either party. 4.4Governing Law.All questions concerning the construction, validity, enforcement and interpretation of this Agreement shall be governed by and construed and enforced in accordance with the internal laws of the State of New York.Each party agrees that all legal proceedings concerning the interpretations, enforcement and defense of the transactions contemplated by this Agreement (whether brought against a party hereto or its respective affiliates, directors, officers, shareholders, employees or agents) shall be commenced exclusively in the state and federal courts sitting in the City of New York. Each party hereby irrevocably submits to the exclusive jurisdiction of the state and federal courts sitting in the City of New York, borough of Manhattan for the adjudication of any dispute hereunder or in connection herewith or with any transaction contemplated hereby or discussed herein (including with respect to the enforcement of this Agreement). 4.5Survival of Representations.The Purchaser agrees that all of the warranties, representations acknowledgments, confirmations, covenants and promises made in this Agreement shall survive its execution and delivery. 4.6Changes in Representations.The Purchaser agrees to notify the Company immediately of any change in the representations, warranties or information pertaining to the Purchaser contained herein. 4.7Resale Registration Statement.The Company agrees that within 60 days after the date on which the Securities are purchased (“Filing Deadline”), it will file a registration statement with the Securities and Exchange Commission that will permit the unrestricted resale of the Shares and Warrant Shares under U.S. securities laws by the Purchaser as a selling shareholder (the “Registration Statement”).The Company also agrees to use its best efforts to cause the Registration Statement to become effective as soon as practical, and in no event more than 120 days after the date on which the Securities are purchased.In the event that the Company fails to file the Registration Statement on or prior to the Filing Deadline, then the Company shall pay to the Purchaser on a monthly basis an amount in cash, as liquidated damages and not as a penalty, equal to 1% of the aggregate purchase price paid by the Purchaser pursuant to this Agreement for any Shares then held by the Purchaser. The liquidated damages pursuant to the terms hereof shall apply on a daily pro-rata basis for any portion of a month until such time when the Registration Statement is filed. It is agreed that the maximum aggregate payment for liquidated damages hereunder shall not exceed ten percent (10.0%) of the Purchase Price paid by the Purchaser pursuant to this Agreement for any Shares or Warrant Shares then held by the Purchaser. [Signature page immediately follows.] IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase Agreement to be duly executed by their respective authorized signatories as of the date first indicated above. PLURISTEM THERAPEUTICS, INC. By: Name: Zami Aberman Title: CEO Office Address: MATAM Advanced Technology Park# 20 Haifa 31905, Israel Fax No. +972-74-710-7173 Email Address: zami@pluristem.com yaky@pluristem.com [PURCHASER SIGNATURE PAGE TO PSTI SECURITIES PURCHASE AGREEMENT] IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase Agreement to be duly executed by their respective authorized signatories as of the date first indicated above. Name of Purchaser: Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory: Title of Authorized Signatory: Email Address of Authorized Signatory: Facsimile Number of Authorized Signatory: Address for Notice to Purchaser: Address for Delivery of Securities to Purchaser (if not same as address for notice): Purchase Price: $ Shares: Warrant Shares: EIN Number:[PROVIDE THIS UNDER SEPARATE COVER] [SIGNATURE PAGES CONTINUE]
